DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 01/04/2021.

Examiner's Statement of reason for Allowance

Claims 1, 5, 8, 13, 16 and 20 renumbered as 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to data processing method, comprising: determining a pilot group, wherein the pilot group comprises at least two elements, a first element is used to indicate a first pilot sent by user equipment (UE) in a first unit time, and a second element is used to indicate a second pilot sent by the UE in a second unit time; generating a plurality of data frames comprising a first data frame and a second data frame, wherein each data frame carries information used to indicate the pilot group; and sending a plurality of resource blocks to a network device, including a first resource block and a second resource block, wherein the first resource block carries the first pilot and the first data frame, and the second resource block carries the second pilot and the second data frame; wherein determining the pilot group comprises: receiving signaling from the network device, wherein the signaling carries information used to indicate a pilot group configuration, wherein the information used to indicate the pilot group configuration is a number indicating a pilot group configuration mode; and determining the pilot group based on the information used to indicate the pilot group 
The closest prior art, as previously recited, Lee et al. (US 2010/0098005 A1), Li et al. (US 2011/0026482 A1), Iwai et al. (US 2010/0150056 A1), are also generally directed to various aspects of pilot signal transmission. However, none of Lee, Li and Iwai teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 1 and 8.  For example, none of the cited prior art teaches or suggest the steps of wherein determining the pilot group comprises: receiving signaling from the network device, wherein the signaling carries information used to indicate a pilot group configuration, wherein the information used to indicate the pilot group configuration is a number indicating a pilot group configuration mode; and determining the pilot group based on the information used to indicate the pilot group configuration, wherein determining the pilot group based on the information used to indicate the pilot group configuration comprises: obtaining a quantity of pilot group elements based on the number of the pilot group configuration mode; and determining the pilot group based on a pilot group number and the obtained quantity of pilot group elements;  wherein the pilot group number is obtained by performing a modulo operation based on a quantity of pilot groups and a sum of an identifier (ID) of the UE and a system frame number (SFN).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478